EXHIBIT These securities have not been registered with the United States Securities and Exchange Commission or the securities commission of any state because they are believed to be exempt from registration under Regulation D and/or Regulation S promulgated under the Securities Act of 1933, as amended (the “Act”).The foregoing authorities have not confirmed the accuracy or determined the adequacy of this document.Any representation to the contrary is a criminal offense.This subscription agreement shall not constitute an offer to sell nor a solicitation of an offer to buy the securities in any jurisdiction in which such offer or solicitation would be unlawful. These securities are subject to restrictions on transferability and resale and may not be transferred or resold except as permitted under the Act, and applicable state securities laws, pursuant to registration or exemption therefrom.Investors should be aware that they will be required to bear the financial risks of this investment for an indefinite period of time.All offers and sales of the herein-described securities by non-U.S. persons before the expiration of a period commencing on the date of the closing of this offering and ending one year thereafter shall only be made in compliance with Regulation S, pursuant to registration under the Act, or pursuant to an exemption from registration, and all offers and sales after the expiration of the one-year period shall be made only pursuant to registration or an exemption from registration.Hedging transactions involving these securities may not be conducted unless in compliance with the Act. OFFSHORE SUBSCRIPTION AGREEMENT This Offshore Subscription Agreement (the “Agreement”) is entered into this 15th day of May, 2009 (the “Effective Date”), by and between China Fruits Corporation, a Nevada corporation (“CHFR”) and Ning, Fen (“MS.
